DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  line 5 recites duplicate “;”.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,698,413 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patented claims anticipates the broader instant application claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract without significantly more.
101 Analysis – Step 1
For instance, claims 1 and 19 recites a method for navigating a mobile robot, claim 8 recites a mobile robot, claim 13 recites a mobile robot system, and claim 14 recites a method for mobile robot navigation.  Therefore, claims 1, 8, 13, 14 and 19 are within at least one of the four statutory categories.  
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claims 1, 8, 13, 14 and 19 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
For example, claim 1 recites: 
“A method for navigating a mobile robot comprising: 
detecting, by the mobile robot, a change in state of an environment proximate the location of the mobile robot, wherein the change in state is a change in state generated in a local region of a building initiated to provide location information to the mobile robot; and
identifying, by the mobile robot, a current location of the mobile robot on the internal map based at least in part on the detected change in state in the local region.”
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance analogous to the human mental work.  The claimed “mobile robot” is being interpreted to be equivalent in function to the human mind.  For example, “detecting, by the mobile robot, a change in state of an environment proximate the location of the mobile robot, wherein the change in state is a change in state generated in a local region of a building initiated to provide location information to the mobile robot; and
identifying, by the mobile robot, a current location of the mobile robot on the internal map based at least in part on the detected change in state in the local region” in the context of this claim encompasses that a computer or human observer may manually observe and identify the change in state of a local region of the building and write down the robot location and subsequently update mobile robot location information manually.  Accordingly, the claim recites at least one abstract idea.  Furthermore, the detecting and identifying steps are being merely interpreted as data collection, storage and recognition which fails to demonstrate any practical application of the judicial exception. 
Claims 8, 13, 14 and 19 were analyzed and rejected for the same reasons as claim 1. 
101 Analysis – Step 2A, Prong II
detecting, by the mobile robot, a change in state of an environment proximate the location of the mobile robot, wherein the change in state is a change in state generated in a local region of a building initiated to provide location information to the mobile robot; and identifying, by the mobile robot, a current location of the mobile robot on the internal map based at least in part on the detected change in state in the local region.”  For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of using “the mobile robot” to perform the detecting a change in state of an environment proximate the location of the mobile robot and detecting a state change in the local region, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, here the mobile robot in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data gathering with insignificant 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of 
 	As noted above, in general, independent claims 8, 13, 14 and 19 were analyzed and rejected for the same reasons as claim 1.  Despite having various structural differences, the scope of the claims remain consistent with claim 1 and consequently fails to demonstrate the claims applying any practical applications as discussed above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 7, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watts (Patents No.: US 9,632,504 B1).
Regarding claim 1, Watts discloses a method for navigating a mobile robot comprising: 
 	detecting, by the mobile robot (AGV 112, FIG. 1A), a change in state of an environment proximate the location of the mobile robot (Control system located on device, col. 10, lines 66-67, col. 11, lines 1-18), wherein the change in state is a change in state generated in a local region of a building initiated to provide location information to the mobile robot (Within warehouse, col. 13, lines 16-67); and
 	identifying, by the mobile robot, a current location of the mobile robot on the internal
 	map based at least in part on the detected change in state in the local region (Localization based on obstructions in the way, e.g., pallet racks, causing the robot to reorient the sensor in an effort to obtain unobstructed view of the ceiling of the warehouse, col. 15, lines 29-40).

Regarding claim 2, Watt discloses the method, further comprising the mobile robot initiating a wireless communication with a building controller interface to initiate the change in state (Wireless communication with global control system 150, FIG. 1B).

Regarding claim 3, Watt discloses the method, wherein the mobile robot initiates the change in state by communicating with a building controller via a wireless network (Wireless communication with global control system 150, FIG. 1B).

Regarding claim 7, Watt discloses the method, wherein the change in state is a change in at least one of a local temperature, a local fan speed, and a local lighting condition (col. 14, lines 42-58).

Regarding claim 8, Watt discloses a mobile robot, comprising:
 	a navigation system (100, FIG. 1B) including at least one processor and an internal map (Depth map 302, FIG. 3) stored on a memory (col. 20, lines 4-17) accessible by the navigation system;
 	the navigation system including computer program instructions to:
 	determine a location of the mobile robot on the internal map (col. 13, lines 16-67);
 	detect a change in state in a region of a building proximate the mobile robot (col. 15, lines 29-40), wherein the change in state is a change in state generated in a local region of the building initiated in response to the mobile robot wirelessly communicating with a building controller (Wireless communication with global control system 150, FIG. 1B); and
 	identify a current location of the mobile robot based at least in part on the detected change in state in the local region (Localization based on obstructions in the way, e.g., pallet 

Regarding claim 11, Watt discloses the mobile robot, wherein the change in state is a change in at least one of a local environmental condition or an output of a local electronic device (col. 14, lines 42-58).

Regarding claim 13, Watt discloses a mobile robot system (100, FIG. 1B), comprising:
 	a mobile robot (200, FIG. 2A) including:
 	a drive mechanism (214, FIG. 2A); 
 	a sensor system (Navigation Sensor 216, FIG. 2A); 
 	a navigation system including a processor, at least one internal map (Depth map 302, FIG. 3) stored on a memory (col. 20, lines 4-17), navigation sensors and computer program when executed on the processor, implementing a method to: 
 	access sensor data of the mobile robot (304, FIG. 3); 
 	communicate with a building interface of a building controller to trigger the building controller to initiate a change in state of at least one local region of the building (Localization based on obstructions in the way, e.g., pallet racks, causing the robot to reorient the sensor in an effort to obtain unobstructed view of the ceiling of the warehouse, col. 15, lines 29-40);
 	detect a change in state in a local region of a building proximate the mobile robot based at least in part on sensor data of the mobile robot (col. 15, lines 29-40); and


Allowable Subject Matter
 	Claims 4 – 6, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming rejections under 35 U.S.C. 101 and Double Patenting.
 	Claims 14 - 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and Double Patenting, set forth in this Office action.












Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663